Order filed, June 04, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00083-CV
                                 ____________

                    SARAH LANSDEN BAKER, Appellant

                                            V.

                     MARK MITCHELL BAKER, Appellee


                    On Appeal from the 257th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-38473


                                     ORDER

      The reporter’s record in this case was due April 17, 2014. See Tex. R. App.
P. 35.1. On April 22, 2014, this court granted Eunice Tillman’s motion for
extension of time to file the reporter’s record until May 19, 2014. The court has
not received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

      We order Eunice Tillman, the court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                  PER CURIAM